In a proceeding pursuant to CPLR article 75 for a permanent stay of arbitration, Raisa Khait, Irina Zayonts, Alex Minalaya, and Mariya Korenchuk appeal from so much of a judgment of the Supreme Court, Queens County (Kassoff, J.), dated October 31, 1995, as granted the petition to the extent that it permanently stayed all arbitration proceedings under Allstate Insurance Co. Policy No. 043021478.
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, the proceeding is dismissed, and the parties are directed to proceed to arbitration.
By actively participating in the selection of the arbitrators and in adjourning the arbitration hearing without any reservation of rights, the petitioner Allstate Insurance Company participated in the arbitration proceeding. Consequently, its right to a stay of arbitration was waived (see, CPLR 7503 [b]; *552Matter of Boston Old Colony Ins. Co. [Martin], 34 AD2d 776; Matter of Home Mut. Ins. Co. v Springer, 130 AD2d 493; Matter of Carbone/ Orbino Agency [Carbone], 210 AD2d 221, 222; Kidder, Peabody & Co. v Marvin, 161 Misc 2d 12, 16).
In light of the above conclusion, it is not necessary to address the parties’ remaining contentions. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.